Case 20-50947-grs         Doc 54     Filed 11/04/20 Entered 11/04/20 15:50:15           Desc Main
                                     Document      Page 1 of 2



                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  LEXINGTON DIVISION

 In Re:                                             Case No. 20-50947

 Phyllis K. Graham                                  Chapter 13

 Debtor.                                            Chief Judge Gregory R. Schaaf

    AMENDED AGREED ORDER CONCERNING MOTION FOR RELIEF FROM
   AUTOMATIC STAY OF REAL PROPERTY LOCATED AT 508 CLAYTON AVE.,
                      GEORGETOWN, KY 43024

        This matter having come before the Court upon the Motion for Relief from Stay filed
herein by the secured creditor, U.S. Bank Trust National Association, as Trustee of Bungalow
Series III Trust (“Movant”) and it appearing to the Court that parties have agreed to a course of
action which will permit the continuation of the automatic stay conditioned upon certain
provisions incorporated herein for the protection of Movant:

   1. The Chapter 13 plan filed herein on behalf of the Debtor provided that said Debtor was to
      make regular monthly payments to Movant outside of the Plan on a regular monthly
      fashion.

   2. In breach of the terms of said Plan, the Debtor failed to make certain of the regular
      monthly payments to Movant; said payments are current in default four (4) payments at
      $524.59 each for July 1, 2020 through October 1, 2020, Late Fees of $41.46, plus
      $1,050.00 in fees and $181.00 in costs. This brings the post-petition arrearage amount to
      $3,370.82.

   3. In order to eliminate said post-petition delinquency, the Debtor and Movant agree to
          include the full post-petition arrearage amount of $3,370.82 inside the Chapter 13
          proceeding.

   4. Movant shall file an Amended Supplemental Proof of Claim in the amount of $3,370.82
      within 30 days of the entry of the Amended Agreed Order.


   5. The on-going monthly payments will be paid directly by the Debtor to the Movant on or
      before their due date. The next payment is due November 1, 2020 in the amount of
      $524.59.

   6. In the event that said Debtor should fail to make any future monthly payments to Movant
      or any of the payments to the Chapter 13 Trustee on or before their specified due dates,
      then Movant shall give ten (10) days’ notice to Debtor’s counsel and to the Debtor; and
      thereafter Movant shall file with the Court an affidavit certifying that the Debtor is in
       Case 20-50947-grs          Doc 54        Filed 11/04/20 Entered 11/04/20 15:50:15                        Desc Main
                                                Document      Page 2 of 2


                       default under the terms of the Amended Agreed Order and upon submission of such
                       affidavit, the Court shall enter an order, without hearing, providing Movant is hereby
                       granted relief from stay.

                    7. The Motion to Vacate Agreed Order, Doc. 45 is withdrawn upon this Amended Agreed
                       Order being entered.

                    8. The terms in this Amended Agreed Order are meant to supersede the terms in the
                       previous Agreed Order entered December 02, 2020, Doc. 40.


                This is a final and appealable order.

                IT IS SO ORDERED.

                 Agreed Upon and Submitted by:                      /s/ Cheryl E. James, attorney for trustee
                                                                    Hon. Beverly M. Burden
                 /s/ Molly Slutsky Simons                           PO Box 2204
                 Molly Slutsky Simons (97962)                       Lexington, KY 40588
                 Sottile & Barile, Attorneys at Law                 Notices@Ch13EDKY.com
                 394 Wards Corner Road, Suite 180                   Phone: 859-233-1527
                 Loveland, OH 45140                                 Chapter 13 Trustee
                 Phone: 513.444.4100
                 Email: bankruptcy@sottileandbarile.com
                 Attorney for Movant                                DISTRIBUTION LIST

                 /s/ D. Casey Price                                 Julie Ann O’Bryan, Debtor’s Counsel
                 D. Casey Price, Attorney for                       julieannobryan@obryanlawoffices.com
                 Julie Ann O’Bryan
                 1717 Alliant Ave., Suite 17                        Beverly M. Burden, Trustee
                 Louisville, KY 40299                               Notices@CH13EDKY.com
                 Phone: 502-339-0222
                 julieannobrayan@obryanlawoffices.com
                                                                    Office of the U.S. Trustee
                 Debtor’s Attorney
                                                                    Ustpregion08.lx.ecf@usdoj.gov

                                                                    Phyllis K. Graham, Debtor
                                                                    508 Clayton Ave.
                                                                    Georgetown, KY 40324




___________________________________________________________________________________________
The affixing of this Court's electronic seal below is proof this document has been signed by the Judge and
electronically entered by the Clerk in the official record of this case.


                                                                 Signed By:
                                                                 Gregory R. Schaaf
                                                                 Bankruptcy Judge
                                                                 Dated: Wednesday, November 4, 2020
                                                                 (grs)
